                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                           SAN JOSE DIVISION

                                   6

                                   7     TEVRA BRANDS LLC,                                 Case No. 19-cv-04312-BLF
                                   8                     Plaintiff,
                                                                                           ORDER RESETTING HEARING ON
                                   9              v.                                       BAYER HEALTHCARE LLC'S
                                                                                           MOTION TO DISMISS TO MARCH 26,
                                  10     BAYER HEALTHCARE LLC, et al.,                     2020 AT 9:00 AM
                                  11                     Defendants.                       [Re: ECF 25]
                                  12
Northern District of California
 United States District Court




                                  13           A hearing for Bayer Healthcare LLC’s (“Bayer”) Motion to Dismiss (ECF 25) is currently
                                  14   set on February 27, 2020 at 9:00 a.m. On February 10, 2020, Plaintiff filed a Motion for Leave to
                                  15   File First Amended Complaint. ECF 79. In the interest of judicial economy and to avoid
                                  16   unnecessary travel costs for the counsel, the Court hereby RESETS the hearing for Bayer’s motion
                                  17   to dismiss to March 26, 2020 at 9:00 a.m. By then, the Court will have the benefit of the complete
                                  18   set of briefs in Plaintiff’s motion for leave.
                                  19

                                  20           IT IS SO ORDERED.
                                  21

                                  22   Dated: February 14, 2020
                                  23                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  24                                                    United States District Judge
                                  25

                                  26

                                  27

                                  28
